 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    TABATHA FRERKS, et al.,

 8                                  Plaintiffs,            CASE NO. C19-0978-RSM

 9           v.
                                                           MINUTE ORDER
10    TODD P. WOLF, et al.,

11                                  Defendants.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            Plaintiffs’ applications to proceed in forma pauperis (IFP) (Dkts. 3 & 4) are deficient.
15
     Plaintiffs indicate their last employment in March 2016 and August 2018, their only source of
16
     income as the generosity of friends, $844.00 in accounts, and $5,500.00 in monthly expenses.
17
     Plaintiffs must submit revised IFP applications within twenty (20) days of the date of this Order.
18
     The revised applications must explain how plaintiffs meet their basic monthly expenses, including
19
     food, shelter, and transportation. Failure to comply may result in denial of IFP and/or dismissal.
20
            DATED this 8th day of July, 2019.
21
                                           WILLIAM M. MCCOOL, Clerk
22
                                             By: s/ Paula McNabb
23                                                 Deputy Clerk



     MINUTE ORDER
     PAGE - 1
